IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00119-CV

                   IN THE INTEREST OF M.D.H., A CHILD



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. DC-17-46100


                          MEMORANDUM OPINION

      Appellant has filed a “Motion to Dismiss Appeal.” See TEX. R. APP. P. 42.1(a)(1).

He states that the trial court granted Appellant’s motion for new trial and that Appellant

no longer wishes to pursue this appeal and requests that it be dismissed.

      Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.




                                                REX D. DAVIS
                                                Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed July 18, 2018
[CV06]




In the Interest of M.D.H., a Child          Page 2